Case 1:14-cr-00382-RMB Document 203 Filed 04/22/21 Page 1 of 1 PageID: 2552




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


RENÉE MARIE BUMB                              MITCHELL H. COHEN COURTHOUSE
UNITED STATES DISTRICT JUDGE                  1 John F. Gerry Plaza, Chambers 6050
                                              P.O. Box 2736
                                              Camden, New Jersey 08101
                                              (856) 757-5020 Fax (856) 757-5474

                                              April 22, 2021

SUBMITTED VIA EMAIL AND ELECTRONICALLY FILED

Julie A. McGrain
Office of the Federal Public Defender
800 - 840 Cooper Street
Suite 350
Camden, NJ 08102

Re:         United States of America v. Leroy Brooks (14-382-2).

Dear Counsel:

     On March 11, 2021, the Court received a letter from the
Federal Public Defender’s Office stating that the office could
screen Defendant’s Motion for Compassionate Release pursuant to
Standing Order No. 2020-08 but was unable to represent Defendant
on other issues. Thereafter, the Court entered an Order for the
Public Defender to perform this screening [see Docket No. 193] and
appointed different counsel to represent Defendant on a post-
appeal matter. [See Docket No. 196].

     Counsel is now kindly requested to update the Court on the
status of its review within 14 days from receipt of this letter.


                                        s/Renée Marie Bumb
                                        RENÉE MARIE BUMB
                                        United States District Judge
